In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of fact-finding of the Family Court, Kings County (Ruiz, J.), dated March 3, 2009, as, after a fact-finding hearing, found that he had sexually abused the subject child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Based upon our review of the record and deferring to the Family Court’s resolution of questions of credibility (see Matter of Grant W. [Raphael A.], 67 AD3d 922 [2009]; Matter of Liza O., 47 AD3d 632 [2008]), we conclude that the Family Court’s determination that the father sexually abused the child is sup*674ported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Grant W. [Raphael A.], 67 AD3d 922 [2009]). Contrary to the father’s contention, the child’s out-of-court statements were reliably corroborated by the father’s admissions (see Family Ct Act § 1046 [a] [vi]; Matter of Nicole V., 71 NY2d 112 [1987]; Matter of Erich J., 22 AD3d 849, 850 [2005]; Matter of James A., 217 AD2d 961 [1995]; Matter of Margaret W., 83 AD2d 557 [1981]). Dillon, J.P., Miller, Eng and Roman, JJ., concur.